DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seufert US 2014/0169719.
Claims 1 and 5.  Seufert discloses a transmission housing assembly, comprising: a transmission housing (2) made of aluminum (see written description of “aluminum”); and a freewheel (12) including an inner ring (16 and/or 18) and an outer ring (20); wherein the inner ring is non-positively connectable to a motor shaft (in that it has structure capable of such function)1; a steel (see written description of “steel”) bearing bushing (14) defined by an annular structure separate from the transmission housing, the annular structure penetrating into an opening (opening in 2 receiving 14 there through) defined in and extending through the transmission housing; the is pressed (in that it presses against)2 into the opening to connect the outer ring with the steel bearing bushing and the transmission housing; and axially upper (left) and axially lower (right) surfaces of the inner ring are exposed and uncovered by either of the steel bearing bushing or the transmission housing when viewed in an axial direction.  Note that if applicant meant for the term “freewheel” to mean rotation in only one direction then claim 5 would fail to further limit claim 1, such that the term “freewheel” must be broadly taken to read on any bearing that allows some free rotation/wheel in one or more directions.  Accordingly, Seufert element (12) is a freewheel within the broadest reasonable interpretation since it is a bearing that allows free rotation/wheel in one or more directions.  Alternatively, the examiner takes Official Notice that it was extremely well known in the transmission art for a bearing (often called a sprag bearing, clutch bearing, one-way bearing, etc.) to beneficially allow rotation in only one direction to prevent unwanted reverse rotation such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or replace the two-way bearing of Seufert to only allow rotation in one way. 
Claim 2. The transmission housing assembly according to claim 1, wherein the opening of the transmission housing is centrally located in the transmission housing (see fig.2).  
Claim 3. The transmission housing assembly according to claim 1, wherein the steel bearing bushing includes radially projecting projections (66, 68) connected to an upper side (left side of 2) of the transmission housing to provide an anti-rotation device (72) at one end of the steel bearing bushing.  
3 and the inner ring is seated on and is pressed to the motor shaft (in that the inner ring presses against the motor shaft).4
Claim 6. The transmission housing assembly according to claim 1, wherein the steel bearing bushing is inserted with a clearance fit into the opening of the transmission housing (in that it is fit with a clearance that changes with temperature, see written description of “thermal expansion”). 5
Claim 7. The transmission housing assembly according to claim 1, wherein Seufert discloses that the transmission is preferably an “automotive transmission” but does not expressly state that the automotive transmission is automatic with an actuator having an electric motor and motor shaft.  However, in the previous 10/25/2021 Office Action the examiner took Official Notice that it was extremely well known for automotive transmissions to be automatic with an actuator having an electric motor and motor shaft to improve ease of operation such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide Seufert with such.  Applicant’s subsequent 1/24/2022 response did not adequately traverse the official notice by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art.  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  
Claim 8.  The transmission housing assembly according to claim 3, wherein the radially projecting projections include holes (70) which are aligned with openings (4) in the transmission 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure (e.g., inner ring), the PTO must presume claimed functions/properties (e.g., non-positively connectable to a motor shaft) to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.  If applicant wishes to narrow the scope of the claim to require structural combination with a motor shaft the claim must be amended accordingly (e.g., --non-positively connected to a motor shaft--).
        	
        2 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).  Accordingly, “is pressed” is given limited patentable weight.   
        3 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).  Accordingly, “motor shaft” is taken to be a mere label and as such the shaft is not required to comprise a motor.  If applicant wishes to limit the shaft to comprising a motor or be in combination with a motor then the claim should be expressly amended as such.   
        
        4 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).  Accordingly, “is pressed” is given limited patentable weight.   
        
        5 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).  Accordingly, “is inserted” is given limited patentable weight.